From the record and the plats filed in this case, it is shown that the shore line of the Keester property runs in a general direction parallel to the channel of the Choptank River, while the shore line of the property of Councilman, the appellant, runs in a general direction approximately diagonally to the channel of the Choptank River. The Keester property is, therefore, almost directly opposite the middle line of the river while the property of the appellant runs more or less diagonally to the middle line of the Choptank River. As pointed out in the majority opinion, the statute providing for the erection of booby, brush or stake blinds provides in part "* * * he shall not place same within 250 yards of the dividing line of any property owned by him and the adjoining property bordering on said waters (* * *) meaning a line extending out over the waters drawn direct from the dividing line of said properties at the shore line * *." The statute is silent as to the course in which the line of said properties at the shore line should be extended out over the waters other that it should be run "direct from the dividing line." Obviously, as stated in the majority opinion, the Legislature did not intend that the division *Page 434 
line should be extended out over the waters in the same direction as such division line runs on the land or be a continuation of the dividing line. Sheehy v. Thomas, 155 Md. 688, 142 A. 506: If this were the case, the owner of a triangular plot could, by continuing his lines over the water, cut off all rights of his neighbors. In what direction should the dividing line be extended out over the waters for the purpose of determining whether the blind in question is within two hundred and fifty yards of said dividing line?
The two farms are divided by Muddy Creek which empties into the Choptank River and therefore the dividing line between the two farms is Muddy Creek. The surveyor for the appellee placed a stake slightly to the northeast of the mouth of Muddy Creek as his beginning point and nearer the Keester property. If he had placed it at the exact middle of the creek, it would have been closer to the line of appellant's shore. It is stipulated and agreed that the Councilman blind is eighty-five yards from the line A-B drawn from the stake A slightly to the northeast of the mouth of Muddy Creek approximately at right angles to the middle line of the Choptank River. If this line A-B is the correct dividing line out over the waters, then the Councilman blind is one hundred and sixty-five yards nearer to the dividing line than the statute allows.
As pointed out by the chancellor below, the object of the statute is to give a just and equitable apportionment of the water frontage to riparian owners and such riparian owners are limited under the statute to the waters directly in front of their respective properties and the blind must be 250 yards from the dividing line. In cases where the shore lines are straight and run parallel to the line of the channel and the middle of the river, the statute is not hard to interpret, but as in the instant case where the shore lines are irregular and run almost diagonally to each other, it is difficult to make a fair proportionment of the riparian rights. It seems that the most equitable adjustment where the shore line is irregular *Page 435 
is to run the division line from the original division line on the shore at right angles with a line along the main channel in the direction of the general course of the current. Gray v.Deluce, 5 Cush. Mass. 9; Stockham v. Browning, 18 N.J. Eq. 390, 391; Aborn v. Smith, 12 R.I. 370; Mutual Chemical Companyv. Baltimore, Daily Record, July 16th, 1940. Quoting Thorton v.Grant, 10 R.I. 477, at page 489: "The rule is this: Draw a line along the main channel in the direction of the general course of the current in front of the two estates, and from the line so drawn, and at right angles with it, draw a line to meet the original division line on the shore." As was said in the case ofAborn v. Smith, supra, 12 R.I. at page 373, "It has the great recommendation of simplicity of application." The division line in the instant case was run in this manner. As to the inaccuracy of the survey, the appellant cannot complain because the stake A at the mouth of Muddy Creek was not placed in the precise middle of the mouth of that creek as a starting point. If this had been done, the point A would have been closer to the line of the Councilman shore. Nor can he complain that the line A-B met the middle line of the Choptank River at 90° 5'. If these deviations had not been made, the line would have been closer to the Councilman shore and would have made less water space available to him for a blind. The appellant is precluded from complaining of these slight variations as they are in his favor.
As stated in the majority opinion, the purpose of the statute is to protect each land owner's right to have a duck blind. There is nothing in the record to show that Councilman could not have a blind by placing it two hundred and fifty yards from the dividing line as fixed by the Game Warden, nor does appellant in his brief contend that a blind at such a location would not be possible off the appellant's shore. Exhibit A, the last plat filed in the record, in fact indicates that a blind would be possible at such a location. It was stipulated and agreed that the appellant "has 1,700 and some odd feet of base *Page 436 
line waterfront on the Choptank River" (R. p. 71). It therefore, appearing that the division line between the two properties in dispute was extended out over the waters from the dividing line of said properties in the most equitable manner available, and that the blind in dispute is within eighty-five yards of this dividing line, while the law requires it to be two hundred and fifty yards from the dividing line, and that the State has the authority to regulate the killing of water fowl, Wampler v. LeCompte, 159 Md. 222, 150 A. 455, affirmed 282 U.S. 172, 51 S. Ct. 92, 75 L. Ed. 276, it seems to me that if appellant wishes to use his blind he should relocate it two hundred and fifty yards from the division line as laid down by the Game Warden and that the chancellor was correct in dismissing the bill and his decree should be affirmed.